Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Election filed on 07/10/2022.
	Currently, claims 1-35 are pending with claims 14-35 being withdrawn from consideration as being drawn to non-elected Groups.  

Election/Restrictions
Claims 14-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/10/2022.
Applicant's election with traverse of Group I in the reply filed on 07/10/2022 is acknowledged.  The traversal is on the ground(s) that the features of the product and method claims of Groups II and III substantially overlap with those of Group I such that examination of all the groups would not be a burden.  This is not found persuasive because especially in regards to the method claims a separate search will ultimately need to be conducted should the examination go into any method details substantially differing from the device details and the office issues such restrictions to keep the subject matter either together throughout prosecution (with rejoinder at the end) or else different (and allowing for a divisional and full search of the method details).  Here there are already method details that differ substantially from the basics of the device specifics and will require further search of those specifics resulting in a burdensome search.  Further, regarding the device claims, the other group will require different specifics being searched as compared to the elected group, and will result in a further burdensome search.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hsiung (US 2014/0203288 published 07/24/2014).
As to claim 1, Hsiung shows a semiconductor device (see Fig. 12 along with preceding figures showing the method of making it; note there are many like parts and the office will cite to the first introduction of the part), comprising: 
a III-V material layer (see channel layer of GaN; [0012]); 
a first gate and a second gate (see first gate 120c of the far right side device and see the second gate as being designated as the middle gate stack inclusive of the p-type layer and AlN therebelow; [0014] and [0022]; the office notes here that this gate stack can be redesignated swapping the first and second gate designations from those just done above, or in the alternate the office can additionally switch the second gate designation to the far left side gate stack, as two alternate designations available here) on the III-V material layer respectively forming portions of first and second transistors (note these each make one of the three transistors shown in Fig. 12); and 
a first passivation layer on the first gate (see first passivation layer here being designated as layer 136; [0018]; the office notes in the alternate this layer can be designated as any of, or all of the whole stack of 136, 138, 160, and/or 164; for claim 3 below the office will designate the full stack 136, 138, 160 and 164 all together); 
wherein a first activation ratio of an element in the first gate is different from a second activation ratio of the element in the second gate (note that the activation ratio for the right hand side device is 0 or undefined as it has no doping, while the activation ratio in the middle device is a finite generic amount as it has a p-type layer of p-GaN 122 with at least some active dopants; [0012]); 
wherein the first and second transistors have different threshold voltages (here note that the far right side device has a whole different gate stack of materials and is a depletion mode device which in this context suggests a device with a different threshold voltage from the middle device which is enhancement mode and has p-type material and different gate materials used; in the alternate the office notes that even if the right hand device were found to be exactly the same as the middle device then the left hand device would have a different Vth from the middle one and thus the office would just designate the gate stack of that gate here as it also has p-type materials therein in the alternate; [0013]-[0016]).

As to claim 2, Hsiung shows a device wherein the first passivation layer directly contacts the first gate (see the lowermost passivation layer noted above directly contacting the first gate).

As to claim 3, Hsiung shows a device wherein the first passivation layer fully covers the first gate (note when all of the passivation and dielectric layers noted above are all designated as the overall first passivation layer it will be fully covering the whole of the first gate from above).

As to claim 4, Hsiung shows a device wherein the first gate comprises: 
a first portion on the III-V material layer (see the very lowermost portion of the right hand side gate down near the very bottom of the right hand side gate’s foot); and 
a second portion on the first portion (see all of the mid and upper parts of the right hand side gate structure here being a second portion thereof and it being on the lowermost portion noted above), wherein the first passivation layer directly contacts the first portion of the first gate (note the first passivation layer when designated as the lowermost passivation noted above directly contacts the lowermost part of the right side gate).

As to claim 5, Hsiung shows a device further comprising: a second passivation layer (see the second from the bottom passivation layer 138; [0020]) on the second gate, wherein a material of the first passivation layer is different from a material of the second passivation layer (note this material is different from the material of the lowermost passivation layer in terms of its shape and other features as well).  

As to claim 6, Hsiung shows a device wherein the second passivation layer directly contacts the second gate (see the second from the bottom passivation layer 138 directly contacting the second gate structure noted above in the middle device up at some of its upper parts).  

As to claim 7, Hsiung shows a device wherein the second passivation layer directly contacts the first gate (note that the second from the bottom passivation layer noted above directly contacts the first gate of the right hand side device up at its upper parts).

As to claim 8, Hsiung shows a device wherein the second passivation layer directly contacts the first passivation layer (see the second from the bottom passivation layer noted above being directly contacting the lowermost passivation layer 136).

As to claim 9, Hsiung shows a device wherein the second passivation layer covers the first passivation layer (see the second passivation layer 138 over 136).  

As to claim 10, Hsiung shows a device wherein wherein the first passivation layer is disposed between the first gate and the second passivation layer (see the first passivation layer 136 being disposed between the lower parts of the right hand side gate and parts of the second passivation layer in the diagonal).

As to claim 11, Hsiung shows a device wherein the second gate comprises: 
a first portion on the III-V material layer (see the first portion being the lowermost portion of the actual metal stack part of the second gate stack in the middle device); 
and a second portion on the first portion (note the second portion being the upper portion of the middle gate stack’s metal part and note it is on the first portion just designated above), 
wherein the second passivation layer directly contacts the first portion of the second gate (see the layer 138 directly contacting the lower portion of the second gate stack in the middle gate stack as designated above).

As to claim 12, Hsiung shows a device wherein the first passivation layer and the second passivation layer independently comprises silicon oxide, silicon nitride (see 136 and 138 independently including SiN; [0020]), aluminum oxide, aluminum nitride, or a combination thereof.

As to claim 13, Hsiung shows a device wherein the element is magnesium (see magnesium for p-type layer; [0012]).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891